Opinion issued November 3, 2011.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00912-CV
———————————
JORFUI DOLLY
KANDEH AND JD HOMECARE, INC., Appellants
V.
GEORGIA
FAYE HARRIS,
Appellee

 

 
On Appeal from the 434th District Court 
Fort Bend County, Texas

Trial Court Cause No. 10DCV181384
 

MEMORANDUM OPINION
Appellants have filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Sharp, and Brown.